Per Curiam.
The legislature, it is said in the constitution, may vest chancery powers in whatever courts, and to what extent, it pleases; and this regards both original and appellate jurisdiction, for no court can assume either without a grant of it, because it follows not that a superior court may take jurisdiction, as of course, of every thing determined by the court below it. The supreme court is declared by the constitution to have the powers of the king’s bench, and common pleas at Westminster, and hence its power to issue remedial and prerogative writs; but it is not declared to have, except in a few specific cases, the powers of the - court of chancery including its appellate jurisdiction of causes determined by the vice chancellor or the master of the rolls. Had the legislature, as it might have done, vested chancery powers in the justices *335of the peace, a concomitant grant of appellate jurisdiction to the common pleas or supreme court, could not have been implied as a necessary consequence; for the grant of a new jurisdiction, the proceedings in which are not removable hy the process of the common law, is necessarily exclusive. We have no grant of such jurisdiction, and we may not assume it.
Appeal dismissed for want of jurisdiction.